Metcalf, J.
The court are of opinion that the testimony to which the defendants objected was rightly admitted. The plaintiffs’ declaration alleged that the defendants negligently suffered the southerly sidewalk in Merrimack Street to be unsafe, out of repair and covered with ice, whereby the female plaintiff, who was travelling on said sidewalk and using due care, fell and broke her wrist and arm. The answer of the defendants denied that the sidewalk was suffered to be out of repair, and alleged that, before the accident to the female nlaintiff occurred, especial *137pains and care were taken by the defendants to make the sidewalk safe and convenient for travellers, but that it was beyond the power of the defendants to remove the ice therefrom; and that they took extraordinary care to protect the public from the ice.
At the trial the plaintiffs introduced testimony that, in the vicinity of the place in Merrimack Street where the female plaintiff fell and was injured, the ice had been removed from the sidewalk with a shovel only; and the manifest purpose of this testimony was to show that the ice where she fell might have been removed if reasonable means had been used by the defendants. We cannot perceive why this testimony was not competent. If the ice was, for any assignable reason, less easily removable from the place where the accident happened than from other parts of the sidewalk in the vicinity, the defendants had an opportunity to show such reason and submit it to the consideration -if the jury. Exceptions overruled.